The recent visit of the Prime Minister of Malta to Hungary is 
sufficient indication of the close relations existing between our two 
countries, therefore it gives me all the more pleasure to compliment 
Mr. Hollai on his unanimous election to preside over this important 
session. We also compliment Mr. Kittani of Iraq on his 
record-breaking performance last year.
Our presence in the Assembly is a token of our collective commitment 
to the processes of peace in inter-State relations which the United 
Nations offers in opposition to the processes of violence and 
aggression which have marred human history for unsold ages. Yet, in 
spite of this commitment, we are all aware of the reality that once 
again the methods of violence and conflict are on the increase in 
intercourse among nations. In Asia we are disturbed by the events in 
Kampuchea and Afghanistan, in Africa by the continuing aggression and 
inhumanity of South Africa, in Latin America by the recently 
concluded conflict in the Falklands. In the Middle East we have still 
not recovered from the shock of the appalling events in Lebanon, 
which form a tragic climax to the escalating policy of illegality and 
outrage perpetrated by Israel in its relentless aggression against 
the Palestinian people, its annexation of occupied territories, its 
attack on Iraqi nuclear installations and its persistent flouting of 
General Assembly and Security Council resolutions.
The post-war world order based on the Yalta repartition of spheres of 
influence, with its ensuing system of armed alliances, is no longer 
able to maintain even its initial precarious stability. The erosion 
of the nuclear superiority by one super-Power, leading to nuclear 
parity, ushered in a state of strategic uncertainty. Together with 
the challenges by the emergent nations to rigid polarization around 
super-Power spheres of influence, this led to an increasing resort to 
the use of force by dominant Powers. Therefore we cannot but agree 
with the frank analysis of the Secretary-General, in which he points 
out the reforms which are still required to transform the United 
Nations into a world body which effectively unites nations in the 
pursuit of their security on the basis of peace, co-operation and 
mutual respect.
In the absence of all-encompassing co-operation on security at the 
global level, nations have increasingly resorted to concrete 
initiatives at the regional level.
In the Mediterranean, regional States have traditionally approached 
their security concerns in different ways. However, while most of the 
States of the North appear to have chosen the road of complete 
integration in the armed alliances and all the States of the South 
are active members of the non- aligned movement, the apparent 
division is not so rigid. There are evidently different levels of 
integration in the alliances by the members in the North, while 
States of the South have established their own links with members of 
the alliances-links which are based on economic, technological, 
cultural and historical realities.
What constitutes the most pervasive destabilizing element in the 
Mediterranean at the present time is in fact the massive and 
increasing super-Power presence in the region. Detente, far from 
being a global phenomenon, was restricted to central Europe. In 
Helsinki, at the start of the process begun with the Conference on 
Security and Co-operation in Europe, Malta had striven for the 
acceptance of the need to extend detente to the Mediterranean, on the 
basis of the principle that security in the Mediterranean is an 
integral element in European security. The super-Power, however, paid 
only lip-service to the Mediterranean document of the Helsinki Final 
Act. Eyeball-to-eyeball confrontation is the reality in the 
Mediterranean today, a reality which is even more threatening to 
regional and European peace and security because it creates a 
confrontation more direct than it has ever been in central Europe, 
where the military forces of the super-Power are buffered from each 
other by the presence of their allies.
Because of the vacuum which exists at the global level through the 
absence of an elective role by the United Nations, super-Power 
influence in matters relating directly to security and co-operation 
in the Mediterranean has today assumed excessive proportions. All 
States in the region must be concerned by the extent of this 
influence. Many have already come to the conclusion that the only 
feasible alternative is for Mediterranean countries to forge together 
their own arrangements for regional security, which would then enable 
them to work out with the super-Power an agreed programme of 
progressive armaments reductions, phased in such way as to ensure 
that at no stage would either super-Power consider that its 
legitimate strategic interests were being put in jeopardy.
Such an approach entails two fundamental objectives: first, that the 
Mediterranean should not be used as a major arena of global 
confrontation; secondly, that regional States should be more directly 
in control of security and co-operation questions in their own 
region. Although we cannot have any illusion as to the continuing 
impact of bloc politics on our region, we also sense an underlying 
appreciation of the potential validity of an indigenous regional 
security system, leading to the ultimate withdrawal of super-Power 
forces from the region.
Malta's experience in its own struggle for freedom, a struggle which 
is rooted in a strategy for regional co-operation, corroborates this 
assessment. The Socialist Government which came to power in 1971 
after 13 years in opposition was firmly committed to a policy aimed 
at the elimination of all foreign military bases on the island. The 
phased and bloodless withdrawal of the forces of Britain and the 
North Atlantic Treaty Organization from the island commenced in 1972 
and was completed by March 1979. My party was returned to power in 
1976 it was pledged to entrench the process of the elimination of all 
foreign military presence in Malta by the assumption for the island 
of a status of neutrality, based strictly on the principles of 
non-alignment. We started discussions with our Mediterranean 
neighbours on the status we were to adopt after 1979. By 1979 those 
discussions were already bearing fruit. We found early encouragement 
and support both from our southern neighbours, in particular the 
Libyan Arab Jamahiriya and Algeria, and from our northern neighbours, 
including Italy and France. In the unfolding of events, our choice of 
a neutral status received broad recognition from Mediterranean and 
non- Mediterranean States alike. In different forms and under 
different circumstances, such broad recognition came from Qatar, 
Yugoslavia, Italy, Bulgaria and the European Economic Community in 
1980; from Saudi Arabia, Morocco, the United States of America, the 
Union of Soviet Socialist Republics, France, Senegal, Iraq, the 
non-aligned movement and the Commonwealth in 1981; and from Algeria, 
Tunisia, Greece, the Democratic People's Republic of Korea, China and 
the Islamic Republic of Iran so far this year.
In May 1980 the Maltese Parliament formally enshrined our neutral 
status in a proclamation. By virtue of that proclamation, Malta 
undertakes not to allow any foreign military bases on its territory, 
not to allow any military facilities to foreign forces, not to allow 
any facilities to be used in Malta in such a manner or to such an 
extent as will constitute a virtual presence of foreign forces, nor 
that any foreign military personnel be allowed in Malta, and that the 
shipyards of Malta will be used for civil commercial purposes and 
will be denied to the military vessels of the super-Power. Soon after 
the formal adoption of our status, in September 1980 Italy entered 
into a bilateral agreement with us in which it welcomed, recognized 
and supported our neutrality and engaged itself both to avoid any 
action that would jeopardize that status and to come to our 
assistance in case of any attack on Malta. That formal commitment by 
a country belonging to NATO to commit itself actively in safeguarding 
Malta's neutrality was paralleled a few months later by an analogous 
undertaking by the Soviet Union in which recognition and support of 
our status was also accompanied by an undertaking not to do anything 
that would put it in jeopardy. Both agreements have been duly 
registered with the United Nations under Article 102 of the Charter.
Following its third consecutive return to power in 1981, the 
socialist Government pledged to utilize Malta's new-found freedom and 
neutral status to promote a genuine process for peace in the 
Mediterranean. Several countries have not only formally recognized 
our neutral status, but have also explicitly acknowledged its 
significance for the process of peace in the Mediterranean-these 
include France and Greece from within the NATO alliance and the 
non-aligned Mediterranean States of Yugoslavia and Tunisia.
In addition to its choice of neutrality, Malta had already taken 
other important initiatives for peace in the Mediterranean. The most 
comprehensive of those initiatives has been our endeavours in the 
Conference on Security and Co-operation in Europe to obtain 
recognition of the linkage between security in the Mediterranean and 
security in Europe, and participation by Mediterranean States in all 
matters relating to Mediterranean security and co-operation.
By 1975 all European States, and the two super-Powers, had accepted 
non-participating Mediterranean States in the process of that 
Conference. By 1979 the Conference had launched a concrete initiative 
for functional co-operation in the Mediterranean. Meeting in Malta in 
February of that year, participants in the Conference and 
non-participating Mediterranean States drew up recommendations 
concerning the exchange of statistical data, environmental 
co-operation, tourism, energy resources, transport networks, 
telecommunications research, migrant labour, scientific and technical 
problems, eradication of Mediterranean diseases, gerontology, 
seismology, preservation of cultural heritage and a number of other 
subjects. In the ongoing review Session of the Conference, taking 
place in Madrid, our objective is now to bring about a thorough 
consideration of the security aspects of the Helsinki Mediterranean 
chapter, in particular the recommendations regarding the reduction of 
armed forces in the region.
We have also taken initiatives outside the established bodies. As 
early as 1972, on the initiative of Malta's Prime Minister, Dom 
Mintoff, who has identified himself most intimately with the 
objective of enhancing Mediterranean co-operation, a process of 
quadripartite collaboration at the ministerial and technical levels 
was initiated between Italy, Libya, Malta and Tunisia. That 
initiative has led to the recognition of a common interest in 
communications, tourism, fisheries, agriculture and the preservation 
and protection of the environment.
A more recent initiative has been the setting up of Radio 
Mediterranean, which Malta pioneered in 1978 under the auspices of 
UNESCO and which is now starting to assume its intended role as the 
collective and authentic voice of Mediterranean peoples. The keen 
interest which that initiative is awakening has recently been 
demonstrated by Algeria's participation and by the various approaches 
made by other Mediterranean States.
At the multilateral level in 1975 UNEP launched a Mediterranean 
Action Plan, which, under the objective of environmental protection, 
has given scope to the emergence of a number of concrete projects of 
a technical and practical nature. Malta is participating in various 
aspects of that Action Plan, in particular through the setting up of 
a Regional Oil-Combating Centre on the island which is intended to 
coordinate regional action against hazards of oil pollution.
Here at the United Nations since 1976 the resolutions on the 
implementation of the Declaration on the Strengthening of 
International Security have included a call, sponsored by Malta and 
other Mediterranean States, for the transformation of the 
Mediterranean into a zone of peace. The growing support for that 
call, which now also includes members of the NATO alliance, is also 
manifested in the encouraging number, and substantive content, of the 
various replies sent to the questionnaire on the strengthening of 
security in the Mediterranean called for under resolution 36/102. It 
is clear from some of those replies, in particular the one from 
Yugoslavia, that Mediterranean countries are giving very serious 
consideration to the question of how they can themselves best take 
charge of security matters in their own region. We also find great 
significance in the fact that in its reply France has indicated that 
it considers its formal recognition and support of Malta's status of 
neutrality as a direct contribution to the process of strengthening 
security and co-operation in the Mediterranean. Similar interest has 
emerged in the various statements made during the current general 
debate, in particular by Italy and Algeria. It is our intention this 
year, in collaboration with our partners, to seek to add to the 
growing consensus on the question and to identify pragmatic ways of 
developing the initiative further. One important consideration 
concerns the need to keep all Member States, and especially those in 
the Security Council, fully informed of relevant developments in our 
region.
Various initiatives are converging to lend further strength and 
credibility to the formation of a Mediterranean built upon the 
awareness of a commonality of interests which bind the regional 
States together in a process of peace and co-operation. Malta's 
uphill task in the mid-1970s to form a consensus for bringing 
together northern and southern Mediterranean States in the framework 
of the Conference on Security and Co-operation in Europe has in turn 
opened up prospects for other initiatives. Thus, Malta and other 
Mediterranean States, the Sixth Conference of Heads of State or 
Government of Non-Aligned Countries, held at Havana in 1979, engaged 
the explicit support of the non-aligned movement for the proposal 
that non-aligned Mediterranean States meet in Malta in 1980 with 
aligned Mediterranean States, participants in the European 
Conference, to discuss specific projects of co-operation and to 
co-ordinate positions for further action even in the European 
Conference itself.
That convergence is most evident in the case of Malta's neutrality. 
The widespread recognition and support for Malta's status of 
neutrality is proving of seminal value for initiatives aimed at 
installing a system of regional security in the Mediterranean in 
which the concerns of super-Power confrontation are neither exclusive 
nor dominant.
Through their unilateral rejection of foreign military bases on their 
territories, a number of Mediterranean States have set in motion a 
process of disarmament in the region. With the closing of foreign 
military bases, Malta, too, has contributed to that formation of 
embryo zones of peace. But this unilateral approach is not enough. In 
seeking support for its status of neutrality, Malta has introduced a 
reciprocity of commitments. At the regional level it has undertaken 
the commitment that its territory would never be used for armed 
offensives against neighbouring States, and in return obtained 
assurances from them that they would not threaten or violate its 
neutrality; at the broader level, the super-Power have accepted 
Malta's assurances that its territory would not be available to 
either of them for military purposes and in return they have assured 
Malta of their undertaking to respect its neutrality. If the 
Mediterranean is to enjoy the benefits of a system of regional 
security, an extension of this type of reciprocal commitment is 
indispensable. Only in this way would there start a process of easing 
of tension, reduction of polarization and limitation of armaments 
deployment.
We are, of course, very much aware that military deployment by the 
super-Power in the Mediterranean is not simply a function of regional 
concerns, but is integrated in global strategic planning. We are 
equally aware that the options being taken today by some of the 
States in our region are supportive of the global dimension of the 
super-Power military presence in the Mediterranean. The current 
deteriorating situation is not especially propitious. Yet, we have 
sensed in the developments which took place in the 1970s that the 
potential exists for an affirmation of the collective role of 
Mediterranean States in the security of their own region. Our 
persistence at the present time arises both from the concern that any 
relaxation would jeopardize the progress which has already been made; 
as well as from the conviction that in pursuing our objectives for 
peace we are directly contributing to the overcoming of the current 
negative trend.
Although conditions in the Mediterranean are ripe for progress in the 
pursuit of regional security and co-operation, current negative 
trends elsewhere are adversely affecting this region too. The 
Mediterranean thus challenges the super-Power with a crucial test of 
their willingness and capacity to respond by favouring the processes 
of peace as opposed to the processes of confrontation. In the light 
of the remarkable achievements for the Mediterranean over the past 
decade, a reversal here would have ominous consequences for other 
quarters of the globe, where stability, peace and security are 
precarious and threatened. Progress here, on the other hand, would 
give the cue for analogous initiatives to be undertaken in other 
regions so that peace becomes indivisible and stable. In other words, 
the crucial test for peace is whether Mediterranean countries and the 
super-Power agree on reciprocal assurances as have already been 
implemented in respect of a neutral Malta. The Mediterranean is ready.
For Malta, the struggle against such high odds to bring about a halt 
to the process of confrontation in our region is in line with the 
historic linkage which has existed between events in our country and 
in the region at large. Poised in the heart of the Mediterranean, 
less than 200 miles from the mainlands of Europe and of Africa, Malta 
has for centuries been right on the dividing line between opposing 
and contending forces.
Starting with the Roman-Carthaginian confrontation of the 
pre-Christian era, and running through to the regional super-Power 
confrontation of our day, Malta's position has always imposed 
critical choices of alignment and commitment. In the past, these 
choices were always made by the dominant Power in possession of the 
island. They were inevitably choices for aggression and military 
domination of Malta's neighbours. During this century alone, Malta 
has served as a forward base for major military offensives in Italy, 
Greece and North Africa; it served as a strategically vital position 
in the two world conflicts and as an important focal point of 
operations in the Suez crisis in the late 1950s.
Without any choice of its own, Malta has therefore consistently been 
committed on one or another of the sides in the many conflicts and 
confrontations taking place in the Mediterranean region. Whenever 
armed aggression took place, Maltese territory fell directly under 
attack. The nature and extent of our defences were as much at the 
discretion of the foreigner as were the strategic decisions leading 
to the opening of hostilities and the actions and considerations 
leading to their resolution. The experience of the last World War, 
when the Maltese people in their overwhelming majority joined 
enthusiastically in the struggle against fascism and nazism and 
rejoiced in their eventual overthrow, brought with it the dear 
realization that in always fighting other people's wars, Malta had 
never yet had the opportunity to struggle for its own freedom and for 
peace.
In the 1950s and 1960s, the time came for Malta, in common with other 
oppressed nations of the world, to achieve its independence. The 
opportunity thereby created for the island to define its role for 
peace in the region was, however, obstructed by British and NATO 
collusion that Malta should and, indeed, would continue to pursue 
economic, strategic, political and cultural choices strictly 
integrated into the Western alliance, even if that involved actions 
and policies divergent from the national or regional interests of a small 
independent island State in the heart of a troubled region.
For a few years the local interests which had thrived on the colonial 
structures and mentality managed to retain sufficient control over 
the island to ensure the pursuit of a policy in strict conformity 
with NATO strategies. The inappropriate economic infrastructure 
closely supportive of a NATO role, which had been inherited from 
colonial times, was cosmetically restructured only to the extent that 
it would not interfere with that role. Control of key factors-ports, 
airports, telecommunications, media, banking and currency, for 
example-was retained, sometimes through indirect means, by the 
British.
This continuing control served British interests in two ways. On the 
one hand, by reinforcing the dominance of an elite which had a weak 
base of local support, it ensured the continuing loyalty of that 
elite to the British and NATO objectives. This in turn permitted 
Britain to convince its NATO allies that in order to ensure that 
Malta remained firmly entrenched in the Western bloc, it was in their 
interests not to take any action to improve, at least to Western 
European standards, the social and economic plight of the Maltese. 
The Maltese people soon realized that the policies under which they 
were being led constituted a negation of their freedom, were inimical 
to their national interests and thwarted their natural vocation to 
serve as a focal point of peace and co-operation in the 
Mediterranean. Those who were claiming to maintain the island as a 
bulwark of democracy by aligning it irrevocably with one bloc were at 
the same time led into taking measures which, in their disrespect for 
the basic rights of the individual, constituted a serious denial of 
democracy.
The process of Malta's struggle for freedom came to a critical point 
in the early 1970s when the people of the island, in anger and 
frustration, took a dramatic decision to halt the centuries-old 
military role of their own homeland. Over the last 12 years, Malta 
has pursued a policy in which the struggle for personal liberty, 
national freedom and regional peace and co-operation are intimately 
intertwined. We have, restructured our economic infrastructure to 
make it serve simultaneously the purposes of national development and 
regional co-operation. We have opened our economic, cultural, 
technological and political relations to all countries, rejecting any 
ideological bias in our contacts.
This policy both defines and lends credibility to the status of 
neutrality we have assumed, not out of any escapist desire to steer 
an uncommitted course between the contending antagonisms in our 
region and beyond, but out of the fundamental awareness that the 
future of our nation is intimately linked with developments in our 
region.
This policy has enabled us to demonstrate a forceful integrity in the 
pursuit and defence of peace. Last week's endorsement of Malta's 
candidacy for the Security Council in the ministerial declaration of 
the non-aligned movement encourages us to persevere in our policy. 
Whenever the occasion has required it, we have not shirked from 
taking the necessary frank and forthright action. It was the forceful 
integrity of our policies which enabled us to persevere when alone in 
the European forums, in the Conference on Security and Co-operation 
in Europe, and in the European capitals we put forward such views as 
the call for a Mediterranean involvement in questions of European 
security and the equally pressing call for a Middle East solution 
based on recognition of the Palestinians' right to an independent 
State of their own. Today, when these views are finding increased 
support, we can look back on our earlier efforts with a dense of 
pride, satisfaction and encouragement for the future.
This same spirit motivated us in the early 1970s to be equally firm 
in our negotiations with Britain over the arrangements to phase out 
their military presence on our territory. We then faced a massed 
opposition based on prejudice, misconception and vested interests 
both from within and beyond our shores. Gradually, however, we 
persuaded our opponents of the integrity and peaceful nature of our 
objectives.
Yet following the final departure of British troops from the island, 
we again had to face the arrogant attitudes of our erstwhile colonial 
ruler in connection with the question of the clearing from areas 
around Malta of war remnants left over from the colonial period which 
are seriously obstructing some of our major development projects.
One particular case, concerning the removal of war remnants, is 
causing serious problems to our development programme. My 
Government's development plan calls for the setting up in Malta of a 
major coal and grain trans-shipment centre in the Mediterranean. A 
prerequisite for the success of this project is a sufficient draught 
to enable ships requiring an under-keel clearance of over 14 metres 
to enter and navigate in the Grand Harbour of Valletta without any 
problem. Nature has blessed Valletta Harbour with a sufficiently 
large draught to handle such ships, but the presence of war wrecks in 
various parts of the harbour and, in particular, at its entrance, has 
reduced the clearance to 12.6 metres, so that the trans-shipment 
project cannot materialize unless those wrecks are removed.
For the past several years my Government has been trying to reach an 
amicable solution with Britain on this subject but, in spite of the 
universally accepted principle that the removal of remnants of war is 
the responsibility of the country that implanted them, Britain has 
consistently refused to accept any legal or moral responsibility. 
Indeed, Britain is making its repeated disclaimer of any legal or 
moral responsibility whatsoever a pre-condition of any talks with my 
Government. From this rostrum I repeat the offer which my Government 
has already made to the British Government of talks without 
pre-conditions. A satisfactory solution would also obviate the need 
for us to raise this issue in all appropriate international 
forums-something which we are otherwise determined to persist in.
Our experience teaches that the struggle by a people to achieve 
dignity and freedom is itself part of the process in the endeavor for 
regional and global peace and security. For the Palestinian people 
the road to dignity and freedom is proving particularly tragic, as 
the recent events in Lebanon have shown. These events have not broken 
the spirit of the Palestinian people in continuing their struggle but 
the opportunities for a peaceful solution, which under the leadership 
of the PLO were genuinely being sought, have been dealt a severe 
blow. The Israeli actions have deliberately placed a policy of 
aggression right in the path of the road to peace; in the process 
they have inflicted unbelievable suffering, and they have torn a 
country apart.
The threat to the peace and stability of the Middle East and the 
Mediterranean which arises out of the Palestinian and. Lebanese 
tragedies constitutes a direct threat to peace and stability even 
outside the region. European nations should play a major role to help 
bring about a solution which both respects the inalienable rights of 
the Palestinians and at the same time safeguards other legitimate 
interests in the region. Malta is proud of the role it has played in 
supporting the Palestinian cause and pledges to continue steadfastly 
in this course.
The actions of South Africa, its internal policies of racism and 
oppression and its external policies of aggression and domination 
constitute yet another threat to international peace and stability. 
The cry of anger, frustration and suffering emerging from southern 
Africa is urgent and persuasive. It calls for urgent and effective 
remedies.
The aspiration of the people of Korea to the peaceful unification of 
their country continues to be frustrated. The presence of foreign 
troops in South Korea and the size and strategic objectives of this 
presence run directly counter to the already expressed desire of all 
Korean people to seek a peaceful road to the reunification of their 
country.
Similarly, in Cyprus the illegal presence of foreign troops stands in the 
way of an already defined basis for a peaceful solution which would 
ensure the sovereignty, unity, territorial integrity and independence 
of that island.
The people of Afghanistan and Kampuchea also find the internal 
evolution of their societies interfered with and distorted by the 
interplay of outside interests. The departure of foreign troops from 
these countries remains a necessary pre-condition of the recovery by 
their peoples of their sovereignty and independence.
For over two years now the imperatives of peace have not prevailed 
between the Iranian and Iraqi peoples. We continue to believe that 
the possibilities exist for a peaceful solution to their problems and 
that no means whatsoever should be spared to achieve this end.
In the Falkland Islands the resort to force was a tragic outcome of 
the failure to use the processes of consultation and negotiation 
recommended by the United Nations. We hope to see wiser counsels 
prevail in the future.
In these and other instances, policies of aggression and force 
clearly continue to play their dominant role in the relations among 
nations. The yearning for peace, so urgent and pervasive in the 
hearts and minds of peoples throughout the world, has not yet been 
translated into the actions and policies of nations. And yet the 
mechanisms for peace exist, here at the United Nations, through 
regional concertation and through national initiatives. We need to 
muster the courage and tenacity to make a thrust for peace before the 
increasing resort to force overwhelms us completely and leads us to 
an irreversible catastrophe. Malta remains deeply committed to this 
endeavour.
